Citation Nr: 1549885	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  04-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to September 1993.

This matter is on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.     

The issue on appeal was previously denied by the Board in October 2010.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in a September 2011 Order, vacated the Board's decision and remanded for further development.  The appeal was subsequently remanded by the Board in September 2013 and July 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  The Veteran also submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations that are relevant to the issue on appeal were obtained in August 2003, September 2008, January 2013, February 2013, as well as in January, July and August 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in August 2012, September 2013 and July 2014 further development.  Specifically, the Board instructed the RO to afford the Veteran a VA examination in order to evaluate the effect of the Veteran's psychiatric disorder on his employability.  The issue of entitlement to TDIU was deferred on multiple occasions pending resolution of an underlying claim for an increased rating for the Veteran's back disability.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was provided a VA examination in August 2014, which the Board finds adequate for adjudication purposes.  Moreover, the Veteran's back disability claim was denied by the Board in its July 2014 decision, and is no longer inextricably intertwined with the claim on appeal.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in December 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service connected for a lumbar spine disability (with a 40 percent disability rating), neuropathy in each lower extremity (10 percent for each extremity), a scar resulting from a right eye injury (0 percent) and an acquired psychiatric disorder (0 percent).  As his neurological symptoms are part of his underlying spine disability, these disorders may be considered a single disorder for TDIU purposes with a 50 percent rating.  However, even when combining these disabilities as a single disability, he still does not have a single disability rating of 60 percent or more, or a combined disability rating of 70 percent or more.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.

Next, while the Veteran fails to meet the applicable percentage standards, the Board has nevertheless considered whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and whether TDIU is warranted on an extraschedular basis.  However, TDIU is also not warranted on this basis.  

As an initial matter, the evidence of record from prior to 2003 reflects that the Veteran was gainfully employed as a photo copy machinist and a candle maker.  Although he experienced back symptoms throughout that time, it appears that he was working fairly regularly until he experienced a workplace injury in June 2001 where a heavy object fell on him, causing injuries to the neck and shoulder.  It should be noted that while the Veteran also sought service connection for these disorders, service connection for these disorders was denied by the Board in October 2010.  Put another way, prior to his injuries in 2001, the Veteran was capable of working.  He even continued to remain employed until 2003.  

The Board also places significant probative value on opinions and observations provided by numerous VA examiners.  Specifically, at a VA examination in September 2008, the examiner recognized that that the Veteran would likely be unable to perform significant physical activity such as lifting heavy objects, but that "lighter work is possible for him to do with little difficulty."  Significantly, after a January 2013 VA examination the Veteran's lumbar spine disability, the examiner stated that he "could not find evidence" which by examination or history would render the Veteran incapable of maintaining employment.  Indeed, as this VA examiner noted, the Veteran volunteered with a hobby shop during that time, and demonstrated satisfactory mobility throughout the examination.  VA examiners in February 2013 and July 2014 effectively agreed that the Veteran would be able to perform sedentary work.  

Additionally, while the Veteran more recently been service connected for an acquired psychiatric disorder, there does not appear to be any evidence that this disorder impacts his employability.  In fact, a VA psychiatric examiner in August 2014 specified that the Veteran's psychiatric symptoms did not preclude employment activities.  Significantly, the Veteran has never asserted that this disorder affects his employability.  

Recognition is given two opinions that were provided by the same private physician in June 2013 and April 2014, both of which effectively conclude that the Veteran is unable to maintain gainful employment, as he is unable to perform activities related to standing, sitting, heavy lifting and running.  While these opinions certainly have probative value and support the Veteran's contentions, they are insufficient to rebut the opinions provided by the VA examiners.  Specifically, when weighing the evidence of record, the Board is more persuaded by the fact that the apparent cause of his unemployment was a nonservice-connected injury, and he would have likely remained employed but for that injury.  Moreover, the fact that he is still able to work as a volunteer, and has demonstrated satisfactory mobility at his January 2013 VA examination, strongly supports the argument that he is physically able to hold a job.  Finally, although the Veteran has been considered disabled by the SSA, it should be noted that this decision considered the impact of injuries that are not service-connected.  As such, that decision is of little probative value to the issue on appeal.  Therefore, the private examiner's opinions notwithstanding, the Board finds that the Veteran is capable of sedentary labor.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Having determined that the Veteran is capable of sedentary labor, the Board does not find that the ability to acquire such employment is outside of his level education and experience.  As was mentioned previously, the record reflects that the Veteran worked as a photocopy technician and a candle maker prior to his unemployment.  Neither of these occupations can be construed as significant physical labor (such as construction work, carpentry, etc.).  Moreover, presuming a level of education consistent with such occupations, it does not appear unreasonable that other similar occupations, with similar relatively minor physical requirements, are available.  

In considering this appeal, consideration has been given to the Veteran's statements that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

Moreover, the Board notes that many of the statements he has made are not allegations that he is unable to maintain gainful employment.  Rather, it has been his assertion that organizations are refusing to hire him due to his disabilities, despite his sincere attempts to find work.  Such statements weigh against a conclusion that he is unable to work.  Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied


ORDER

TDIU is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


